Title: General Orders, 10 May 1777
From: Washington, George
To: 



Head-Quarters, Morristown May 10th 1777.
Cambridge.Dublin.


It having been observed, notwithstanding former orders to the contrary, that some officers make a practice of riding the Continental horses, as well as those, belonging to the inhabitants, in the neighbourhood,

of the army: The Commander in Chief positively declares, that, if any officer, in future, will dare to presume, to ride any horses, either public, or private, property, without leave first obtained from the proper officer, if a public horse; or from the owner, if private property, shall immediately be brought to trial, by a General Court Martial.
